Citation Nr: 0840917	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What initial rating is warranted for post-traumatic 
stress disorder (PTSD) for the period prior to, as well as on 
and after January 31, 2007?

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from February 1968 to February 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Cleveland, 
Ohio, which granted service connection with an initial 
evaluation of 10 percent, effective December 22, 2002 and 
denied a total disability evaluation based on individual 
unemployability due to service connected disorders.  The 
veteran appealed both the initial rating of his post 
traumatic stress disorder and the denial of a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  The RO in Columbia, South 
Carolina, exercises current jurisdiction of the claims file.

In January, June and August 2008, the Board received 
additional evidence from the veteran, for which he waived 
initial RO review and consideration.  In light of the waiver, 
the Board may properly consider the evidence in this 
decision.  See 38 C.F.R. § 20.1304.

In January 2007 the veteran submitted a "Notice of 
Disagreement" with the effective date assigned by the June 
2003 rating decision.  The Board notes, however, that the 
veteran's July 2003 Notice of Disagreement did not appeal the 
assigned effective date.  In light of the fact more than one 
year elapsed since the veteran was notified in June 2003 of 
the rating decision which assigned the effective date, an 
appeal to the effective date assigned is untimely, and the 
determination of the effective date is final.  38 C.F.R. 
§ 20.302(a) (2008).  Further, his assertions in the January 
2007 letter do not constitute an allegation the June 2003 
rating decision was based on clear and unmistakable error.

In October 2006, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, and in an October 2007 rating 
decision granted a 30 percent rating effective January 31, 
2007.  The case was then returned the case to the Board for 
further appellate review.

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders is addressed in the REMAND portion of the document 
below and is REMANDED to the RO via AMC.


FINDINGS OF FACT

1.  For the period prior to January 31, 2007, the veteran's 
PTSD caused occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

2.  Neither before nor since January 31, 2007, has 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships, 
been met or approximated.


CONCLUSION OF LAW

The requirements are met for an initial rating of 50 percent, 
but no more, for PTSD, for the period prior to and after 
January 31, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159(c), 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In as much as the veteran's claim was granted and an initial 
evaluation and effective date assigned, the notice 
requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have served their purpose.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) and 
cases cited therein; see also Goodwin v. Peake, 22 Vet. Ap. 
128, 136-37 (2008).  In any event, an October 2006 letter, 
issued pursuant to the Board's remand, provided adequate 
notice of how downstream issues of disability evaluations and 
effective dates are assigned.  Further, in light of the fact 
this is an appeal of an initial evaluation, the notice 
requirements enumerated in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), are not applicable to this case.  Thus, the 
Board finds the requirements of 38 U.S.C.A. §§ 5104 and 7105, 
which govern VA's post-Notice of Disagreement duties, have 
been met.  

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  He was provided the opportunity to present 
pertinent evidence and testimony.  Further, his claim was 
readjudicated on a de novo basis, as shown in October 2007 
and March 2008 Supplemental Statements of the Case.   In sum, 
there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based,  38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the claimant's disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the veteran's right shoulder 
and spine disorders.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

The claims file notes the veteran's long history of 
polysubstance abuse, which included addiction to Ritalin, and 
his past psychiatric treatment.  He applied for VA benefits 
after having been arrested for forging a prescription and 
facing termination from his employment as a university 
assistant registrar.  He is a combat veteran of the Vietnam 
War.

Under the applicable rating criteria, PTSD which manifests 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or, the symptoms of the disorder are 
controlled by continuous medication, warrants an evaluation 
of 10 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.

PTSD which results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events) warrants an evaluation of 30 percent.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  Id.

The January 2003 VA examination report notes the veteran is 
on his fifth marriage, and he has two daughters.  He denied 
any suicide attempts.  He attributed much of his past 
difficulties to attention deficit disorder and, despite his 
long history of irritability and difficulty with 
interpersonal relations, both at work and at home.  He had 
never sought or received treatment for PTSD.  He reported low 
mood, anhedonia, insomnia, irritability, anxiety, self-
isolation, avoidance, hyperautomonic arousal, hypervigilence, 
psychomotor agitation, tearfulness, hyperphagia, guilt, and 
passive thoughts of death he would not act on.  He told the 
examiner he had no close friends, and the examiner noted he 
once had nightmares about his combat, but his nightmares were 
no longer related to his Vietnam experiences.  The veteran 
has disputed this in his written submissions, noting that the 
examiner misunderstood him.  He asserts that he still 
experiences nightmares related to his combat experiences.  
The examination report notes the Minnesota Multiphase 
Personality Inventory showed depression, as expected, and 
another diagnostic test noted a score sufficiently high for 
PTSD.

On mental status examination, the veteran appeared his stated 
age, he displayed good grooming and hygiene, and his 
psychomotor activity was slowed.  He was cooperative, and his 
affect labile.  Eye contact was poor, and his mood was 
anxious.  Speech was soft, process was logical and organized, 
and content was devoid of internal stimulation and was non-
delusional.  Insight and judgment were fair.  The examiner 
did not deem the veteran a threat to himself or others.

The examiner rendered Axis I diagnoses of polysubstance abuse 
in 7th month of remission; depression secondary to 
polysubstance abuse-amphetamines, cocaine, and alcohol; 
attention deficit disorder by history; and post traumatic 
stress disorder.  Axis V, Global Assessment of Functioning 
(GAF) was assessed as 41.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.  A GAF of 41 is at the lowest end of the range 
of 41 - 50, which indicates serious symptoms consistently 
impairing job performance or seriously disrupting personal 
life relationships.  See DSM-IV, p. 46.

The examiner noted the veteran's depression appeared to be a 
function of his alcohol and drug use, which may have had 
their origin as self-medication for PTSD.  The mood/anxiety 
problems, noted the examiner, did not seem to be a target of 
the veteran's self-medication but were products of the 
substance use.  Further, the examiner noted that, if the 
veteran's PTSD was considered in isolation from his substance 
use, legal problems, job loss, attention deficit disorder, 
and depression, his GAF could be as high as 65, which 
indicates only mild symptoms.  On the other hand, the 
examiner noted, only a rough estimate was possible.

The June 2003 rating decision notes the RO apparently keyed 
on the possible "PTSD GAF" of 65 and assigned an initial 
rating of 10 percent, which is the applicable level of 
disability for mild symptoms.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Board, however, deems the evidence 
to show the veteran's PTSD symptoms approximated a higher 
level at that point in time.

First, the Board notes the examiner's observation that the 
veteran's alcohol and drug abuse may have been self-
medication.  Alcohol and substance abuse secondary to the 
PTSD may properly be considered as part of the PTSD 
symptomatology.  Further, in such instances, manifestations 
of both service-connected and nonservice-connected pathology 
must be distinguished-if the probative evidence provides a 
basis for distinction.  See Waddell v. Brown, 5 Vet. App. 
454, 456-57 (1993).  When it is not possible to separate the 
effects of a non-service-connected disorder from those of a 
service-connected disorder, VA regulations dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  The examiner noted that no more than a rough 
estimate was possible.  Nonetheless, the examiner did not 
discount the prospect of PTSD-generated self-medication.

In light of the above, the veteran presented at his initial 
examination laboring under the stress of pending legal action 
secondary to his prescription drug addiction, and he had lost 
his job.  Further, the evidence of record shows him to have 
experienced interpersonal conflict throughout his work 
history.  The Board also notes the examiner's notation of the 
veteran's entertainment of passive thoughts of death is 
somewhat vague.  It is not clear if the examiner meant 
suicidal or homicidal ideation.  Private records of June 2002 
note he denied suicidal or homicidal ideation, as well as 
hallucinations, illusions, or delusions.  His mood at that 
time was serious and depressed, and his concentration was 
fairly good.  Outpatient records of September 2002 note 
memory loss as well as depression.  The Board notes that none 
of these private records note PTSD, either by history or 
diagnosis.  Nonetheless, the veteran notes he never mentioned 
PTSD, because he did not know what it was himself.

In any event, the Board finds the combination of the 
veteran's symptoms at this point in the appeal period to have 
approximated the 50 percent rating.  38 C.F.R. §§ 4.3, 4.7.  
While his speech reflected no abnormality, and there was no 
evidence of panic attacks, the evidence shows more than 
intermittent periods of inability to perform occupational 
tasks.  The Board finds that entitlement to a rating in 
excess of 50 percent has not been met or approximated, as the 
veteran's PTSD did not show any of the symptomatology of the 
70 percent rating criteria.  Personal grooming and hygiene 
were well above average, there was no illogical speech, or 
spatial disorientation, to name some of the absent 
symptomatology.

In the interim after the 2003 VA examination, the veteran was 
examined privately by Dr. Bobba in January 2003, and Dr. 
Staton in August 2004.  Both examiners are psychiatrists, and 
they examined the veteran in conjunction with his termination 
by the university where he was formerly employed to determine 
if he was mentally fit for his former position, assistant 
registrar.  In the interest of brevity, the Board will not 
discuss the reports of these examinations in detail, other 
than to show the veteran's PTSD continue to more nearly 
approximate the 50 percent rating during this period.

Dr. Bobba noted the various reports of the veteran's 
psychiatric treatment dating back to 1991, to include past 
diagnoses of attention deficit hyperactivity disorder, 
anxiety adjustment, and possibly a personality disorder.  The 
veteran also showed Dr. Bobba the statement he prepared in 
support of his service connection claim for PTSD.  Dr. 
Bobba's report detailed the instances the veteran became 
angry at him over the questions asked.  The veteran insisted 
he had attention deficit disorder from childhood, but Dr. 
Bobba noted he tended to minimize his alcohol abuse.  The 
veteran was terminated as an assistant registrar for 
reportedly changing the grade or a transcript of a student.  
The veteran told Dr. Bobba he had difficulty concentrating 
and focusing, and he had a short attention span during that 
period, and that he did not deliberately change the grade.  
He also complained of memory problems, as he would forget to 
make bank deposits, and he started a lot of projects he did 
not finish.

Mental status examination revealed the veteran as angry and 
irritable during the interview, and the veteran complained 
that Dr. Bobba did not allow enough time for him to answer 
questions.  The veteran was insistent he had an attention 
deficit disorder with difficulty concentrating, and mood 
swings.  Dr. Bobba noted, however, that the veteran was 
unable to describe any particulars of his reported mood 
swings.  His mood was anxious and affect was irritable.  
Speech patterns did not reveal any looseness of associations 
or flight of ideas.  Remote memory was grossly intact, but 
recent and immediate retention and recall of memory were 
somewhat distractible.  No overt delusions were noted, and 
the veteran denied any suicidal or homicidal ideas.

Dr. Bobba did not assign a global assessment of functioning 
score, but noted the veteran was still not sufficiently 
stable psychologically to return to his former employment at 
the university.  For purposes of this rating period, the 
Board notes the absence of any psychotic features, as well as 
suicidal or homicidal ideation.  Further, no other 
significant pathology that approaches the criteria for a 70 
percent rating was noted by Dr. Bobba.

Dr. Staton's August 2004 report notes the veteran's 
depression had been episodic throughout the history of his 
illness.  The veteran reported he felt depressed about 50 
percent of the time, and that his temper had led to fighting, 
marital problems, and job dismissals.  He also told Dr. 
Staton that, since he was still unemployed he was not making 
mistakes at work and, as a result, he was not feeling guilt 
or depression.  He noted that he enjoyed television, reading, 
going for drives, and eating out with his wife.  He still 
struggled with concentration and was slow to make decisions.  
Dr. Staton noted the veteran reported generalized nightmares 
about fighting people, flashbacks about Vietnam several times 
a year, and occasional intrusive thoughts.  He avoided 
reminders of Vietnam, described himself as mostly numb to it, 
but acknowledged it was a life-changing event for him.  The 
veteran also complained of insomnia, but he denied crying 
spells, any history of suicide attempts or then current 
suicidal ideation.

Mental status examination revealed the veteran as polite and 
cooperative and adequately groomed.  Flow of mental activity 
was normal, affect depressed, and associations were intact.  
He was not ambivalent, and he denied hallucinations or 
delusions.  He was oriented, and he recalled three objects 
for five minutes, as well as a five-letter word in forward 
and reverse sequence.  Judgment was adequate, as was 
interpretation of proverbs, and insight was fair.  Dr. Staton 
rendered diagnoses of mood disorder, not otherwise specified; 
and post traumatic stress disorder.  He noted the veteran's 
improvement since his last examination but opined he still 
was not fit to return to his former employment due to 
inability to control anger, poor concentration, and the 
likelihood of relapsing into severe depression.  Dr. Staton 
recommended continuation of then current therapy and 
medication.  He did not assess a GAF.

While Dr. Staton noted improvement in the veteran's symptoms, 
the veteran continued to manifest poor concentration, anger, 
sleep disturbance, flashbacks, and intrusive thoughts.  
Considering the doctrine of reasonable doubt these symptoms 
meet the 50 percent rating.  They do not meet the 70 percent 
rating, as there is no evidence that post traumatic stress 
disorder causes suicidal or homicidal ideation, psychotic 
features, or mood disturbance that deprives him of the 
ability to function independently.  Thus, the Board finds his 
post traumatic stress disorder continued to manifest at the 
50 percent rate for this part of the rating period.  
38 C.F.R. § 4.7.  Following this period his symptomatology 
would abate.

Dr. Upadhyaya, also a psychiatrist, examined the veteran in 
January 2006.  Interestingly, he assessed the veteran's GAF 
as 75, which is mid-way of the range 71 - 80.  A GAF of 75 
indicates that if symptoms are present, they are transient 
and expected reactions to psychosocial stressors.  See DSM-
IV, p. 47.  Generally a global assessment of functioning 
score of 75 would call for a noncompensable or, at most, a 10 
percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The global assessment of functioning score of 75 
notwithstanding, the Board notes that Dr. Upadhyaya's 
findings on examination essentially echo those of Dr. Staton.  
The veteran reported he was doing alright on his medication 
for depression, and he again attributed the absence of stress 
and depression in his life to his continued unemployment.  On 
the day of the examination, he denied depression, anhedonia, 
or amotivation.  He still reported poor sleep and generalized 
nightmares nightly, but flashbacks were rare.  He also 
reported continued trouble concentrating to the extent he 
could not finish a novel that he started reading, and he 
remained easily distracted.  The veteran noted his angry 
outbursts had decreased considerably and Strattera had helped 
his concentration.  He enjoyed television, going for bicycle 
rides on the beach, or eating out with his wife.  He reported 
he was happily married.

Mental status examination revealed the veteran as alert and 
oriented, cooperative, presentable, and he exhibited fair eye 
contact.  Speech was within normal limits, he described his 
mood as fine, and his affect was congruent.  A mild tremor of 
the hands was noted.  The veteran denied suicidal or 
homicidal ideation, as well as auditory or visual 
hallucinations or delusions.  He was able to recall three out 
of three objects in three minutes and at five minutes, as 
well as able to name two presidents.  Judgment and insight 
were fair.  He could not focus on serial sevens, stating he 
was poor at math, but he could perform serial threes without 
any problem.  Dr. Upadhyaya rendered Axis I diagnoses of 
stimulant and alcohol dependence, both in remission; post 
traumatic stress disorder; and depression not otherwise 
specified.

As already noted by the Board, Dr. Upadhyaya assessed a GAF 
of 75, but his final observations were almost a verbatim 
quote of Dr. Staton's.  He also considered the veteran as 
unable to resume his employment as an assistant registrar due 
to the same symptoms noted by Dr. Staton.  In light of these 
findings, the Board finds the veteran's PTSD continued to 
more nearly approximate a 50, rather than a 30, percent, or 
lower, rating for this period as well.  38 C.F.R. § 4.7.

The Board finds that the criteria for a 70 percent rating has 
not been met, however, as Dr. Upadhyaya did note considerable 
improvement in the veteran's symptoms.  While he forecast 
continued occupational impairment secondary to the veteran's 
symptomatology, Dr. Upadhyaya noted the veteran spent his 
time working on projects around the house, and that he also 
got involved in community projects.  He noted further that, 
while the veteran still did not have many friends, he was 
able to interact with people.  These findings show the 
veteran not to have lost the ability to form and maintain 
effective relationships, and combined with the absence of 
psychotic features, spatial disorientation, or the loss of 
the ability to function independently, a higher rating was 
not approximated for this period.  38 C.F.R. § 4.7.

Another VA examination was conducted in January 2007.  The 
examination report notes the examiner's comprehensive review 
of the claims file.  Upon query by the examiner, the veteran 
described his symptoms as sadness, lots of anxiety, 
depressed, and isolated.  He assessed the frequency of his 
symptoms as endless and the degree as severe.  He noted his 
startle response was much improved-maybe an occasional 
helicopter that came too close would trigger it.  He also 
described himself as suicidal, and that suicidal ideation 
came and went, though it was more going than coming at the 
time of the examination.  The veteran told the examiner that 
most of his medications were for his heart problems following 
his bypass surgery.  Still, he stated that "Lexapro (kept) 
him from putting a gun in his mouth."  He described his 
employment status as medically retired since 2002.  He last 
worked as a tour guide, a position from which he was fired in 
July 2006 because of his short temper and inability to accept 
criticism.  The dismissal really bothered him, as he thought 
he had resolved his problems with authority.

Mental status examination revealed the veteran to present 
with excellent grooming and hygiene.  His speech was soft, 
measured, and well thought out.  Eye contact was 
intermittently intense and looking out the window while 
pondering answers.  No impairment in thought process was 
noted, and the veteran denied any auditory or visual 
hallucinations or panic attacks.  The RO examination request 
asked the examiner to assess a GAF based solely on the 
veteran's PTSD.  In response to that request, the examiner 
opined that approximately 85 percent of the veteran's current 
psychiatric condition was directly related to his PTSD.  He 
rendered an Axis I diagnosis of chronic and severe PTSD, and 
he assessed a GAF of 46.

The examiner did not specify what symptomatology fell within 
the remaining 15 percent.  This is not substantively 
significant, however, as the Board has already afforded the 
veteran the benefit of the doubt as to whether his 
polysubstance abuse was secondary to his PTSD.  A GAF of 46 
is just above midway of the range 41 - 50, and is indicative 
of serious impairment in social and occupational functioning.  
See DSM-IV, p. 46.  The Board finds the findings on 
examination show the veteran's PTSD symptomatology continued 
to more nearly approximate the 50 percent rating.  38 C.F.R. 
§ 4.7.  The Board finds the 70 percent, or higher rating, is 
not more nearly approximated, as there is no evidence of 
spatial disorientation, mood disturbance that deprives him of 
the ability to function independently, or obsessional 
rituals, etc.

The Board acknowledges the veteran's written submissions 
where he articulates his assertions as to why he meets or 
approximates a higher rating.  Specifically, the veteran in 
part asserts the examiners mischaracterized his explanation 
and description of the nature, frequency, and severity of his 
nightmares and flashbacks.  In view of the fact that the 
examinations and examination reports were by fully trained 
psychiatrists, the Board affords the greater weight to the 
observations and findings as noted by them.  The Board 
further notes the 2007 VA examination report wherein the 
veteran described himself as suicidal, and that only his 
medications prevented him from putting a gun in his mouth.  
Significantly, however, the intent of the rating schedule is 
to reflect the nature of a disability after treatment.  For 
example, rating a loss of visual acuity is based on what 
remains after eyeglasses are dispensed.  See 38 C.F.R. 
§ 4.75.   Likewise here, the rating for psychiatric disorders 
anticipates that medication will decrease symptoms.  The fact 
that the appellant admits that his medication prevents 
psychiatrist diagnosed suicidal ideation shows that a 70 
percent rating is not in order.

Indeed, the suggestion that the appellant suffers from 
suicidal ideation is completely at odds with the probative 
medical evidence of record.  The medical reports document 
past suicidal ideation, but the most recent was in the 2003 
time period.  Dr. Bobba, Dr, Staton, and Dr. Upadhyaya, all 
noted the absence of suicidal ideation or any psychotic 
symptoms.  Moreover, it is well to note that the 2007 
examiner did not consider the appellant's statements to show 
that the veteran was actively suicidal.  Thus, the Board 
affords greater weight to the totality of the record.

The Board also notes the veteran's wife's statement, wherein 
she notes the appellant is totally isolated, in that he has 
no friends, interests, or hobbies.  Again, this is not the 
picture as found by Dr. Upadhyaya just one year earlier, when 
he noted the veteran was involved in community projects and 
had improved his ability to interact with people.  The VA 
examiner noted the veteran described his marriage as happy 
and his relationship with his two daughters as good-even if 
belatedly so.  While the evidence is certainly clear that the 
veteran's ability to form and maintain effective 
relationships is significantly impaired, he has not lost this 
ability completely, which is a criterion of the 70 percent 
criteria.  Further, there is no probative evidence of 
obsessional rituals, spatial disorientation, neglect of 
personal appearance, near-continuous depression or panic that 
precludes independent functioning, or intermittent illogical 
speech.  See Diagnostic Code 9411.

The Board is not unmindful of the veteran's employment 
history or his assessment of it.   The Board notes the 
finding of Doctors Bobba, Staton, and Upadhyaya, that the 
veteran was psychologically unsuited for his former 
employment.  This finding, however, was related specifically 
to the veteran's former employment as an assistant registrar.  
It did not pertain to his general ability to obtain and 
maintain substantially gainfully employment.  See 38 C.F.R. 
§ 3.341.  The impact of the veteran's PTSD symptoms on his 
occupational functioning is included in the 50 percent 
rating.  Thus, on the basis of the probative medical evidence 
or record set forth above, the Board finds the veteran's PTSD 
has more nearly approximated a 50 percent rating throughout 
the entire appeal period.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411.

The benefit sought on appeal is granted in part.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt and , where indicated, afforded the veteran the benefit 
of the doubt.  Otherwise, the preponderance of the evidence 
is against the veteran's claim and is not for application.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial evaluation not to exceed 50 percent 
for PTSD for the period prior to, as well as on and after, 
January 31, 2007 is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an initial evaluation higher than 50 percent 
for PTSD for the period beginning on January 31, 2007 is 
denied.


REMAND

As noted in the decision above, the private examination 
reports addressed the veteran's employability solely in 
relationship to his former employment as an assistant 
registrar at a university.  VA examiners did not assess or 
opine on the veteran's general employability.  In light of 
his claim for a total disability evaluation based on 
individual unemployability due to service connected 
disorders, this issue must be addressed, as the veteran 
asserts his post traumatic stress disorder renders him 
incapable of obtaining and maintaining substantially gainful 
employment.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall contact the veteran and 
inform him of the need to submit all 
evidence that he has pertinent to this 
appeal.  See 38 C.F.R. § 3.159.  In 
addition, he is instructed to provide the 
AMC/RO, upon request therefor, information 
concerning all work experience.  Thereafter, 
former employers should be contacted to 
ascertain the reasons for termination of 
employment.  Specifically, it should be 
determined whether he left due to advancing 
age, service connected disorders, non-
service connected disorders, or other 
factors such as economic reasons.  In 
addition, the veteran should be requested to 
provide the level of formal education that 
he completed.  Much of this information is 
already in the claims file.  Only 
information not already of record need be 
requested.

2.  The appellant should also be asked to 
list all health care providers from whom he 
has received treatment and attempts to 
obtain copies of all treatment records for 
all service connected disorders should be 
undertaken.  His assistance with release of 
information forms should be requested as 
needed.  To the extent there is an attempt 
to undertake this development that is 
unsuccessful, that too should be noted in 
the claims file.

3.  After the above is completed, the 
AMC/RO shall arrange for an appropriate 
medical examination of the veteran to 
assess whether his service-connected 
disabilities render him unemployable.  All 
indicated tests and studies should be 
performed.  It should be determined which 
clinical findings are related to the 
service-connected pathology and which are 
not.  If symptoms of service-connected and 
non-service-connected pathology cannot be 
dissociated, that should be noted in the 
claims file.  The AMC/RO shall ask the 
examiner(s) to assess the veteran's ability 
to pursue substantially gainful employment 
in view of all service-connected pathology, 
without regard to age.  The AMC/RO shall 
ensure that the claim files are provided to 
the examiner(s) for use and reference in 
conducting the examination(s).  If the 
examiner(s) is unable to render an opinion, 
please state that fact for the record.

In rendering this opinion, only service-
connected disorders are for consideration.  
The appellant is service connected for post 
traumatic stress disorder, a low back 
disorder, thoracic spine shell fragment 
wound, and post operative scars.  The 
veteran's age is not for consideration.  If 
he is unemployable due to age or due to 
non-service connected disorders, that 
should be specifically set forth.

4.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND. If the report is deficient in any 
manner, the AMC/RO must implement corrective 
procedures at once.

5.  Then readjudicate the veteran's claim of 
entitlement to for a total disability 
evaluation based on individual 
unemployability due to service connected 
disorders in light of the additional 
evidence obtained.  If the claim is not 
granted to his satisfaction, send him and 
his representative a Supplemental Statement 
of the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


